PRESS RELEASE November 7, 2012 Century Casinos, Inc. Announces Third Quarter 2012 Results Colorado Springs, Colorado – November 7, 2012 – Century Casinos, Inc. (NASDAQ Capital Market® and Vienna Stock Exchange: CNTY) today announced its financial results for the three and nine months ended September 30, 2012. Third Quarter 2012 Highlights* · Net operating revenue was $18.7 million, a 3% increase from the three months ended September 30, 2011. · Earnings from operations were $1.6 million, a 4% increase from the three months ended September 30, 2011. · Adjusted EBITDA** was $2.8 million, a 9% decrease from the three months ended September 30, 2011. · Net earnings were $1.2 million, a 17% decrease from the three months ended September 30, 2011. · Earnings per share were $0.05, a $0.01 per share decrease from the three months ended September 30, 2011. For the Three Months For the Nine Months Amounts in thousands, except share and per share data Ended September 30, Ended September 30, Consolidated Results: % Change % Change Net operating revenue $ $ 3
